Citation Nr: 1630808	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-00 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to November 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010 and October 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a bilateral knee disability and entitlement to service connection for a lumbar spine disability are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In a March 1973 rating decision, the RO denied service connection for a bilateral knee disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.
 
2.  Evidence associated with the record since the March 1973 denial relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The March 1973 RO decision, which denied the Veteran's claim of service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection for a bilateral knee disability was originally denied in a March 1973 rating decision on the basis that the evidence showed that the Veteran's bilateral knee condition pre-existed service and was not aggravated beyond its natural progression.  The Veteran was notified of this denial that same month.  The Veteran did not file a notice of disagreement for the claim, nor was any material evidence received during the remainder of the appeal period.  Therefore, the March 1973 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In February 2012, the Veteran submitted the claim to reopen the issue of entitlement to service connection for a bilateral knee disorder.  The evidence associated with the claims file since the March 1973 rating action includes VA treatment records, an October 2012 VA examination, hearing testimony from the Veteran's March 2016 hearing before the Board and an April 2016 private treatment note.  This evidence is "new" because it was not previously considered by VA.  

The October 2012 VA examination report reveals diagnoses of mild osteoarthritis, bilaterally, and Osgood Schlatter's disease, bilaterally.  The VA examiner noted that the Veteran's Osgood Schlatter's disease pre-existed the Veteran's military service.  

At his March 2016 hearing before the Board, the Veteran testified that while in service, he was climbing a rope and fell.  He noted that after falling, another Marine fell on top of him.  He testified that he felt a sharp pain in his knees and back at that time.  He reported ongoing pain in his knees since separation.  

An April 2016 private medical evaluation shows that the private examiner stated that there was no evidence that the Veteran's knee disabilities predated his military service.  The diagnoses included lumbosacral intervertebral disc disorders, with radiculopathy, and lumbago-sciatica due to displacement of lumbar intervertebral disc.  A bilateral knee disorder was not diagnosed.  It was the private examiner's opinion that "based on above history that his injuries were incurred during his active duty military service.  Based on my physical examination, his exam correlates with his history resulting in knee and back pain."  

The Board finds that the statements by the Veteran and the additional medical evidence relate to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.  Having found that new and material evidence has been added to the record, the Veteran's claim for entitlement to service connection for a bilateral knee disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been received, the claim of service connection for a bilateral knee disability is reopened and to this extent only, the appeal is granted.


REMAND

As an initial matter, the Board notes that in May 2016, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  The record does not show that an inquiry has been made regarding these benefits.  To the extent they exist, they are presumed to be pertinent to the issues on appeal.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records are potentially relevant to the Veteran's claims on appeal, they must be obtained on remand.

The Board finds that a VA examination is warranted as the evidence is insufficient as to whether the Veteran has a current bilateral knee disorder that is related to the Veteran's military service, or pre-existed and was aggravated by his active duty service.  Accordingly, remand is required.

Regarding the claim for service connection for a lumbar spine disorder, a review of the record shows that the Veteran has not been afforded a VA examination in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if any current lumbar spine disorder is related to the Veteran's military service.


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain relevant VA treatment records, to include records from the Cleveland VA Medical Center and those dated since October 2012 from the appropriate Florida Veterans Health Administration medical facilities.  

The RO must also attempt to obtain all records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether a bilateral knee disorder is related to his military service.  The electronic claims file must be made available to the examiner and the examination report must indicate the record has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All tests and studies must be conducted

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral knee disorder, to include Osgood Schlatter's disease, is related to the Veteran's military service. 

The examiner must also provide an opinion as to whether any currently or previously diagnosed bilateral knee disorder, to include Osgood Schlatter's disease, preexisted the Veteran's military service.  If a currently or previously diagnosed bilateral knee disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

If a currently or previously diagnosed bilateral knee disorder is found to have preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate the preexisting bilateral knee disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting low back disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must be afforded a VA examination to determine whether a lumbar spine disorder is related to his military service.  The entire electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail. 

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed lumbar spine disorder is related to the Veteran's military service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable. 
 
6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


